The appellant, by a petition for mandamus in the circuit court, sought to compel Judge Thompson to issue to him a warrant for his salary of $75 for the month of April, 1939, relying on an act approved March the 8th, 1939. Said act has not been published and is set out in the record as a part of the agreement of facts.
This Act of 1939 purports to be amendatory of the Local Act for Clay County, Local Acts 1935, page 189.
As we view this act, the only material change it makes of the Act of 1935 is to increase the pay of each member of the commission from $37.50 to $75 per month. There was no substantial increase of the duties imposed upon the members of the board so as to bring it within that class which permitted an increase when additional duties were required. Therefore, pretermitting all other questions as to its constitutional infirmity, it is sufficient to say that this attempted increase was during the existing term of appellant's office, and, as to him, was repugnant to Section 281 of the Constitution. Carnley, Judge v. Moore, 218 Ala. 274, 118 So. 409, and cases there cited. These observations are sufficient to justify the appellee in refusing to issue the warrant and to result in affirming the judgment of the circuit court in refusing the mandamus.
The judgment of the circuit court is affirmed.
Affirmed.
All the Justices concur.